      Case 1:17-cv-06334-PGG-SLC Document 160 Filed 10/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MARC S. KIRSCHNER,

                               Plaintiff,

         -v-
                                                             CIVIL ACTION NO.: 17 Civ. 6334 (PGG) (SLC)

                                                                         SEALING ORDER
J.P. MORGAN CHASE BANK, N.A. et al.,

                               Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 159 to file portions of the documents at ECF No. 156 with

redactions is GRANTED. The documents filed at ECF No. 156 shall be visible only to the parties

in this action. Plaintiff is directed to re-file the slides with the requested redaction.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 159.


Dated:          New York, New York
                October 15, 2020                               SO ORDERED
